Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D filed on January 4, 2008 (including amendments thereto) with respect to the Common Stock of I-many, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: January 4, 2008 PARCHE, LLC By: RCG Starboard Advisors, LLC, its managing member STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD. By: RCG Starboard Advisors, LLC, its investment manager STARBOARD VALUE AND OPPORTUNITY FUND LLC By: RGC Starboard Advisors, LLC, its managing member PORTSIDE GROWTH AND OPPORTUNITY FUND By: Ramius Capital Group, L.L.C., its investment advisor RCG AMBROSE MASTER FUND, LTD. By: Ramius Capital Group, L.L.C., its investment advisor RCG HALIFAX FUND, LTD. By: Ramius Capital Group, L.L.C., its investment advisor RAMIUS SECURITIES, L.L.C. By: Ramius Capital Group, LLC its sole member RCG STARBOARD ADVISORS, LLC By: Ramius Capital Group, L.L.C., its sole member RCG ENTERPRISE, LTD By: Ramius Capital Group, L.L.C., its investment manager RAMIUS CAPITAL GROUP, L.L.C. By: C4S & Co., L.L.C., as managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory Jeffrey M. Solomon /s/ Mark R. Mitchell JEFFREY M. SOLOMON MARK R. MITCHELL Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss /s/ Arthur Rosen ARTHUR ROSEN
